Citation Nr: 9926616	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-02 219A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Buffalo, New York


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of VA 
Chapter 35 educational assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The appellant's Chapter 35 benefits are based on the 
veteran's active service; however, the dates of the veteran's 
active duty are not in the Chapter 35 file.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Buffalo, New York, which 
determined that the appellant's request for waiver was not 
timely filed.  The notice of disagreement was received in 
November 1996.  The RO thereafter determined that the 
appellant's request for waiver was timely, but denied the 
request for waiver on the merits in May 1997.  The notice of 
disagreement was received in December 1997.  The statement of 
the case was mailed in January 1998.  The substantive appeal 
was received in February 1998.


REMAND

The May 1997 decision on waiver states that the reason for 
the overpayment was that the appellant received checks for 
$404, the full time rate, when she was not in school full 
time.  The appellant in her notice of disagreement of 
December 1997 questioned the amount of the overpayment of 
$475.28 on the basis that she was charged with an overpayment 
of $203.34.  (The Board notes that the letter of June 16, 
1997 which informed the appellant of the denial of waiver 
stated the overpayment was $203.34.)  The RO then did an 
audit for the period May 1, 1995 through December 18, 1995 
which shows that she was paid less that the full time rate of 
$404 after July 30, 1995 and apparently shows more than one 
overpayment.  It also shows that she was entitled to the full 
time rate of $404 from May 1, 1995 to May 30, 1995; however, 
the statement of the case indicates that she was not entitled 
to the full time rate during that period.  

The Chapter 35 file contains a VA Form 22-1999 received in 
April 1995 showing that the appellant was going to enroll for 
a term from May 30, 1995 to August 4, 1995 for 12 hours.  The 
Chapter 35 file also contains a VA Form 22-1999b received in 
June 1995 which shows that the appellant reduced to 6 hours 
at the beginning of the term of May 30, 1995.  However, the 
paid and due audit indicates that a check  was issued 
September 1, 1995.  The Board is not certain what period was 
covered by that check but if it covered a period beginning 
May 30, 1995 and was for payment at the full time rate the RO 
should consider whether there was sole administrative error 
in issuing the check on September 1, 1995 when the RO had 
received notice of the reduction of the appellant's credit 
hours the beginning of the term.   

As the appellant disputed the debt and as it appears that the 
RO is charging her with more than one overpayment the RO 
should set forth the period(s) of the overpayment(s) and the 
reason(s) therefor.   Each period which resulted in an 
overpayment must be separately listed.  

In that regard, the Board notes that due to the lack of a 
complete record regarding the appellant's apparent changes in 
credit hours, (except for the VA Form 22-1999b received in 
June 1995), it is unclear whether or not mitigating 
circumstances were or should have been considered in this 
case.  Under the applicable regulation, it is stated that VA 
will not pay Chapter 35 education benefits to any eligible 
person for a course from which the eligible person withdraws 
unless, among other things, there are mitigating 
circumstances, the eligible person submits a description of 
these circumstances in writing to VA either within one year 
from the date VA notifies the eligible person that she must 
submit the mitigating circumstances, and the eligible person 
submits evidence supporting the existence of mitigating 
circumstances within one year of the date that evidence is 
requested by VA.  38 C.F.R. § 21.3132(d) (1998).

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should verify the veteran's 
service dates.  

2.  The RO should set forth, for the 
period from May 1 through December 18, 
1995, each period of education for which 
the appellant enrolled.  Her VA Form 22-
1999 or any computer generated VA Form 
22-1999 for each period, which is not 
currently in the Chapter 35 file should 
be placed in the Chapter 35 folder.  The 
RO should set forth the date(s) and 
amount of each check sent during the 
period for May 1 through December 18, 
1995 and the period(s) of education such 
check(s) covered.  Any documentation, 
including computer generated 
documentation, received from the 
appellant's school regarding any 
period(s) of education for the period 
from May 1, 1995 through December 
15,1995, which is not currently in the 
Chapter 35 file, should be added to the 
Chapter 35 file.  

3.  The RO should consider whether there 
was sole administrative error in view of 
the receipt of VA Form 22-1999b from the 
appellant's school in June 1995.

4.  The RO should indicate whether 
mitigating circumstances were or should 
be considered for the overpayment(s) and, 
if they were or are not to be considered 
the RO should explain the reason(s) 
therefor.  (The Board notes VA Form 22-
8945 dated August 1, 1995 which shows 
that mitigating circumstances were 
considered or not required, but that does 
not cover any period after August 4, 1995 
and does not explain whether they were 
considered or were not required.)

5.  The RO should consider whether the 
creation of the overpayment(s) was proper 
and, if an overpayment remains, the RO 
should then refer this matter to the 
Committee in order to readjudicate the 
claim for entitlement to a waiver of 
recovery of an overpayment(s) at issue.  
If any action taken is adverse to the 
appellant, she should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
all of the applicable laws and 
regulations including, if applicable, the 
issue of creation of the overpayment to 
include mitigating circumstances and sole 
VA error.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 


12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



